          Case 3:19-cv-07651-EMC Document 274 Filed 08/25/21 Page 1 of 5



 1   WILMER CUTLER PICKERING                    WILMER CUTLER PICKERING
      HALE AND DORR LLP                           HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                 william.lee@wilmerhale.com
     2600 El Camino Real, Suite 400             Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94306                        joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                  Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                        timothy.syrett@wilmerhale.com
                                                60 State Street
 6   WILMER CUTLER PICKERING                    Boston, MA 02109
 7     HALE AND DORR LLP                        Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)          Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiff
13   Intel Corporation
14

15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17

18   INTEL CORPORATION,                         Case No. 3:19-cv-07651-EMC
19                                              INTEL CORPORATION’S NOTICE OF
                                  Plaintiff,
20                                              ERRATA REGARDING ITS
     v.                                         OPPOSITION TO MOTION TO
21                                              DISMISS
     FORTRESS INVESTMENT GROUP LLC,
22   FORTRESS CREDIT CO. LLC, UNILOC
     2017 LLC, UNILOC USA, INC., UNILOC
23   LUXEMBOURG S.A.R.L., VLSI
24   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., IXI IP, LLC,
25   and SEVEN NETWORKS, LLC,

26                                Defendants.
27

28


     Case No. 3:19-cv-07651-EMC                                  Intel Corporation’s Notice of Errata
          Case 3:19-cv-07651-EMC Document 274 Filed 08/25/21 Page 2 of 5



 1
            Intel Corporation (“Intel”) hereby files this Notice of Errata Regarding its Memorandum of
 2
     Points and Authorities in Opposition to Defendants’ Joint Motion to Dismiss and to Strike Plaintiffs’
 3
     Amended Complaint (“Opposition”).
 4
            In its Opposition, Intel inadvertently cited the dissenting opinion in United States v. LSL
 5
     Biotechnologies, 379 F.3d 672 (9th Cir. 2004), without identifying it as such. Dkt. No. 253 at 12,
 6
     14, 27. Intel became aware of this error from Defendants’ Reply Brief. Dkt. No. 267-4, at 6.
 7
            Intel cited LSL Biotechnologies, 379 F.3d at 699, in its Opposition three times.
 8
            First, as support for the statement in Federal Rule of Civil Procedure 8(a)(2) that a complaint
 9
     must include “a short plain statement of the claim” to “put the defendant on notice of the claim
10
     against it.” Dkt. 253 at 12. This statement is also supported by a citation to Coal. For ICANN
11
     Transparency, Inc. v. VeriSign, Inc., 611 F.3d 495, 501–03 (9th Cir. 2010).
12
            Second, as support for the statement that “all that is required is that Plaintiffs put Defendants
13
     on notice of the allegations against them, and the relevant markets in which anticompetitive effects
14
     occur. Dkt. No. 253 at 14.
15
            Third, as a secondary supporting citation for the proposition that “Plaintiffs are not required
16
     to allege further details regarding the strength or weakness of the specific patents in the relevant
17
     markets before discovery.” Dkt. No. 253 at 27. This statement is primarily supported by citation to
18
     Bio-Rad Labs., Inc. v. 10X Genomics, Inc., 483 F. Supp. 3d 38, 57 (D. Mass. 2020).
19
            Intel hereby deletes the citations to LSL Biotechnologies on page 12 at lines 20-23 and on
20
     page 27 at lines 6-9.
21
            Intel hereby replaces the citation to LSL Biotechnologies on page 14 at lines 6-9 with a
22
     citation to Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038 (9th Cir. 2008).
23
                •   Original sentence: All that is required is that Plaintiffs put Defendants on notice of the
24
                    allegations against them, and the relevant markets in which anticompetitive effects
25
                    occur. See LSL Biotechnologies, 379 F.3d at 699 (finding plaintiffs’ “short and plain
26
                    statement” defining relevant market “was more than sufficient to put the defendants
27
                    on fair notice of the claim and relevant market and enable them to frame responsive
28

                                                         1
     Case No. 3:19-cv-07651-EMC                                                Intel Corporation’s Notice of Errata
          Case 3:19-cv-07651-EMC Document 274 Filed 08/25/21 Page 3 of 5



 1
                •   pleadings”).
 2
                •   New sentence: All that is required is that Plaintiffs put Defendants on notice of the
 3
                    allegations against them, and the relevant markets in which anticompetitive effects
 4
                    occur. See, e.g., Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1044-45 (9th
 5
                    Cir. 2008) (“[T]he plaintiff must allege both that a ‘relevant market’ exists and that
 6
                    the defendant has power within that market. There is no requirement that these
 7
                    elements of the antitrust claim be pled with specificity. An antitrust complaint
 8
                    therefore survives a Rule 12(b)(6) motion unless it is apparent from the face of the
 9
                    complaint that the alleged market suffers a fatal legal defect.”) (citation omitted).
10
            Intel is filing a Notice of Errata instead of a Motion for Leave to File a Corrected Opposition
11
     to avoid the need for Defendants to submit a corrected reply brief with updated page and line
12
     number citations to the Opposition.
13
            Defendants have confirmed that they do not object to Intel filing this Notice of Errata.
14

15   DATED: August 25, 2021                        Respectfully submitted,
16
                                                   By: /s/ Mark D. Selwyn
17
                                                   Mark D. Selwyn (SBN 244180)
18                                                 mark.selwyn@wilmerhale.com
                                                   WILMER CUTLER PICKERING
19                                                   HALE AND DORR LLP
                                                   2600 El Camino Real, Suite 400
20                                                 Palo Alto, CA 94306
                                                   Telephone: (650) 858-6000
21                                                 Facsimile: (650) 858-6100

22                                                 William F. Lee (pro hac vice)
                                                   william.lee@wilmerhale.com
23                                                 Joseph J. Mueller (pro hac vice)
                                                   joseph.mueller@wilmerhale.com
24                                                 Timothy Syrett (pro hac vice)
                                                   timothy.syrett@wilmerhale.com
25                                                 WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
26                                                 60 State Street
                                                   Boston, MA 02109
27                                                 Telephone: (617) 526-6000
                                                   Facsimile: (617) 526-5000
28

                                                        2
     Case No. 3:19-cv-07651-EMC                                               Intel Corporation’s Notice of Errata
          Case 3:19-cv-07651-EMC Document 274 Filed 08/25/21 Page 4 of 5



 1                                       Leon B. Greenfield (pro hac vice)
                                         leon.greenfield@wilmerhale.com
 2                                       Amanda L. Major (pro hac vice)
                                         amanda.major@wilmerhale.com
 3                                       WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
 4                                       1875 Pennsylvania Avenue, N.W.
                                         Washington, DC 20006
 5                                       Telephone: (202) 663-6000
                                         Facsimile: (202) 663-6363
 6
                                         Attorneys for Plaintiff
 7                                       INTEL CORPORATION

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case No. 3:19-cv-07651-EMC                                    Intel Corporation’s Notice of Errata
          Case 3:19-cv-07651-EMC Document 274 Filed 08/25/21 Page 5 of 5



 1
                                      CERTIFICATE OF SERVICE
 2
         On this 25th day of August 2021, I hereby certify that I caused the foregoing document entitled
 3
     Intel Corporation’s Notice of Errata Regarding its Opposition to Motion to Dismiss to be filed via
 4
     the court’s CM/ECF system, which shall send notice to the counsel of record for the parties.
 5

 6
     DATED: August 25, 2021                       Respectfully submitted,
 7
                                                  By: /s/ Mark D. Selwyn
 8

 9                                                Mark D. Selwyn (SBN 244180)
                                                  mark.selwyn@wilmerhale.com
10                                                WILMER CUTLER PICKERING
11                                                  HALE AND DORR LLP
                                                  2600 El Camino Real, Suite 400
12                                                Palo Alto, CA 94306
                                                  Telephone: (650) 858-6000
13                                                Facsimile: (650) 858-6100
14                                                Attorney for Plaintiff
15                                                INTEL CORPORATION

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
     Case No. 3:19-cv-07651-EMC                                             Intel Corporation’s Notice of Errata
